UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 August 2, 2010 Date of Report (Date of earliest event reported) SOLARWINDS, INC. (Exact name of registrant as specified in its charter) Delaware 001-34358 73-1559348 (State or other jurisdiction (Commission File Number) (IRS Employer of incorporation) Identification No.) 3711 South MoPac Expressway Building Two Austin, Texas 78746 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (512) 682-9300 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01Other Events. On August 2, 2010, SolarWinds, Inc. (“SolarWinds”) issued a press release announcing that its Board of Directors approved a share repurchase program, authorizing SolarWinds to purchase up to $25.0 million of SolarWinds’ outstanding common stock.A copy of SolarWinds’ press release is attached hereto as Exhibit 99.1. Item 9.01Financial Statements and Exhibits. (d)Exhibits. Exhibit Number Description Press release issued by SolarWinds, Inc. dated August 2, 2010. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. SOLARWINDS, INC. Date: August 4, 2010 By: /s/ Michael J. Berry Michael J. Berry Senior Vice President and Chief Financial Officer EXHIBIT INDEX Exhibit Number Description Press release issued by SolarWinds, Inc. dated August 2, 2010.
